DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/12/2022.  These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 6 lines 14-24 should be replaced with the following: 
--determine that an estimated temperature of the tissue, based on the temperature of the ultrasonic blade, has reached a first temperature at a first position of the drive member, wherein the first temperature of the tissue is less than a predetermined temperature threshold and the first position is less than the closed configuration, wherein reaching the first temperature of the tissue at the first position is indicative that the temperature of the ultrasonic blade will exceed the predetermined threshold prior to reaching the closed configuration, and wherein the first position and the first temperature of the tissue are determined based on a temperature trajectory calculation; and
                             prevent the temperature of the tissue from exceeding the predetermined temperature threshold prior to the closed configuration.--
Claim 7, line 1, “the temperature” should read –the temperature of the ultrasonic blade--
Claim 10, line 1, “the temperature” should read –the temperature of the tissue--
Claims 1-5 and 13-19 should be cancelled. 
Authorization for this examiner’s amendment was given in an interview with Roberto Capriotti on 5/3/2022.
Reasons for Allowance
Claims 6-12 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a control circuit configured to: monitor position of the drive member; monitor temperature of the ultrasonic blade; determine that an estimated temperature of the tissue, based on the temperature of the ultrasonic blade, has reached a first temperature at a first position of the drive member, wherein the first temperature of the tissue is less than a predetermined temperature threshold and the first position is less than the closed configuration, wherein reaching the first temperature of the tissue at the first position is indicative that the temperature of the ultrasonic blade will exceed the predetermined threshold prior to reaching the closed configuration, and wherein the first position and the first temperature of the tissue are determined based on a temperature trajectory calculation; and prevent the temperature of the tissue from exceeding the predetermined temperature threshold prior to the closed configuration” as indicated in claim 6 as a whole.
The Examiner has cited Ross (U.S. PGPub. No. 20130331875) as the most pertinent prior art reference, which teaches a similar ultrasonic instrument with temperature estimation techniques comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein reaching the first temperature of the tissue at the first position is indicative that the temperature of the ultrasonic blade will exceed the predetermined threshold prior to reaching the closed configuration, and wherein the first position and the first temperature of the tissue are determined based on a temperature trajectory calculation”. The identified prior art describes temperature estimation capabilities and comparing them to temperature thresholds, however, the applicant claims using a temperature trajectory calculation to determine when the temperature of tissue, indicative of the ultrasonic blade temperature, exceeds the threshold prior to closing the jaws. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794